Citation Nr: 0127242	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  91-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for left trochanteric 
bursitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1989 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which assigned a noncompensable evaluation for 
left trochanteric bursitis.

In February 1993, May 1996, and February 1999, the Board 
remanded the issue on appeal to the RO for further 
development of the evidence.  While the case was in remand 
status, a rating decision in February 2001 granted an 
evaluation of 10 percent for left trochanteric bursitis.  The 
case was returned to the Board in August 2001. 


FINDINGS OF FACT

Left trochanteric bursitis is primarily manifested by pain on 
use of the left hip during flare-ups which occur once or 
twice a month and are productive of significant impairment 
and by minimal impairment, with only slight limitation of 
motion, at other times.


CONCLUSION OF LAW

An evaluation of 20 percent is warranted for left 
trochanteric bursitis, due to functional loss during flare-
ups of pain.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5251, 5252, 5253 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim.  In the instant case, 
the veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO and the Board have notified the veteran 
of the requirements in law to establish entitlement to an 
evaluation in excess of 10 percent for left trochanteric 
bursitis. In addition, the veteran was afforded a VA 
examination to assist in rating his service connected 
disability.  With regard to the adequacy of the examination, 
the report of the examination reflects that the VA examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted a physical examination, and 
rendered appropriate diagnoses.  For these reasons, the 
examination was adequate for rating purposes.  Under these 
circumstances, there is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
The Board will, therefore, proceed to consider the veteran's 
claim on the merits. See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


Factual Background

The veteran's service medical records contain a report of a 
physical evaluation board in March 1988 of a diagnosis of 
trochanteric bursitis-degenerative arthritis, left hip, 
incurred while entitled to receive basic pay.

In March 1989, the veteran asserted multiple service 
connection claims, including a claim of entitlement to 
service connection for a left hip disorder.

VA X-rays of the hips in April 1989 were normal.

At a VA examination in April 1989, the veteran's complaints 
related to multiple joints, including the hips.  The 
examining physician reported that the veteran could perform a 
full squat and that the Patrick hip test was normal.  
Diagnoses included multiple joint arthralgia, left hip and 
spine, but no objective findings- full motion range and 
normal X-rays.

A rating decision in November 1989 granted service connection 
for left trochanteric arthritis and assigned a non-
compensable (zero percent) evaluation.  The veteran appealed 
the rating of his left hip disorder to the Board.

At a VA spine and joints examination in August 1993, the 
veteran complained of pain in the left hip with any movement.  
He stated that he walked with an altered gait to prevent 
increased pain.  On examination, range of motion of the left 
hip was flexion to 100 degrees, extension only to neutral, 
adduction to 20 degrees, and abduction to 4 degrees.  The 
veteran complained of pain primarily with flexion of the hip 
only.  The examiner's impressions included a finding of 
tenderness on palpating the tip of the greater trochanter.  
The examiner stated that he was not certain that this was 
greater trochanteric bursitis or referred pain from the left 
sacroiliac joint.

At a VA spine and joints examination in December 1993, 
examination of the left hip revealed flexion to 60 degrees, 
extension to neutral, abduction to 25 degrees, and adduction 
to 20 degrees.  The veteran's complaint of pain localized to 
the greater trochanteric region was noted.  No gross 
deformity of the hips was found.  There was tenderness 
involving the left sacroiliac joint region in an area of pain 
with ranges of motion of the hip.  The examiner reported that 
he did not find much objective data to suggest any evidence 
of persistent left greater trochanteric bursitis.

A rating decision in February 1994 granted service connection 
for "mechanical low back pain with sacroiliitis, left hip 
and left knee pain" and assigned an evaluation of 20 percent 
for that disability.

A radiologist's impressions of X-rays of the pelvis in July 
1996 included minimal degenerative change of the left hip.

At  a VA examination in July 1996, the veteran complained of 
left hip pain which began in the lower lumbar area, radiated 
toward the left posterior buttock and sacroiliac joint region 
outward and toward his left hip, which, he stated, had on 
occasion been associated with some numbness involving the 
left foot, but he denied any true paresthesias.  On 
examination, straight leg raising in the sitting and lying 
positions resulted in a complaint by the veteran of pain 
localized to the lower back and was positive on both sides.  
Flexion, abduction, and external rotation of the left hip 
resulted in some discomfort and pain localized to the lower 
back and left sacroiliac joint region.  There was no 
tenderness at all on direct palpation of the greater 
trochanteric area or surrounding gluteus muscle area which 
would be consistent with a bursitis.  Left hip range of 
motion was flexion to 100 degrees, abduction to 45 degrees, 
and internal and external rotation with the leg in extension 
was to 20 degrees in both directions.  There was no 
particular pain on ranges of motion of the hip except for 
flexion, abduction, and external rotation maneuvers.  The 
examiner stated that normal range of motion of the hip is 
flexion to 125 degrees, abduction to 45 degrees, and internal 
and external rotation to 20 to 30 degrees.  

The examiner's impression, with regard to the left hip, was 
that there were no significant deficits "except for the loss 
of 125 degrees."  The examiner also stated that muscle 
testing showed no weakness involving the musculature of the 
left hip.

 In the remand of February 1999, the Board requested that an 
orthopedic examiner respond to the following questions:

a. Does the veteran have limitation of extension of the left 
thigh, and, if so, what is such limitation in degrees?
b. Does the veteran have limitation of flexion of the left 
thigh, and, if so, what is such limitation in degrees?
c. Does the veteran have limitation of rotation of the left 
thigh, and, more specifically, is he able to "toe-out 
more than 15 degrees"?
d. Does the veteran have limitation of adduction of the left 
thigh, and, more specifically, is he able to cross his 
legs?
e. Does the veteran have limitation of abduction of the left 
thigh, and, more specifically, is motion lost beyond 10 
degrees?
f. Does the veteran's left hip exhibit weakened movement, 
excess fatigability, incoordination, or pain on use 
attributable to the service connected disability (if 
feasible, these determinations should be expressed in 
terms of the degree of additional range of motion loss due 
to these symptoms)?
g. Does pain significantly limit functional ability during 
flare-ups or when the left hip is used repeatedly over 
time (this determination should also, if feasible, be 
portrayed in terms of the degree of additional range of 
motion loss due to pain on use or during flare-ups)?

In accordance with the Board remand, in March 1999, the RO 
requested that the veteran identify any private health care 
providers who had recently treated him for complaints related 
to his left hip.  The veteran has not identified any such 
providers of care.  VA outpatient treatment notes in the late 
1990s did not contain an evaluation of the nature and extent 
of the veteran's left hip disorder.

At a VA joints examination in August 1999, the examiner noted 
that he did not have the veteran's claims file or a copy of 
the Board's remand, to which he had been asked by the RO to 
respond.  Objective findings with regard to the left hip 
included: tenderness on the tip of the greater trochanteric 
area only; no crepitus and no increased warmth of the left 
hip; passive range of motion in a sitting position of flexion 
of the left hip to 95-100 degrees but, when lying supine, 
flexion limited to 60-70 degrees; abduction limited in the 
supine position to 30 degrees and internal and external 
rotation resulted in left groin pain; leg lengths were equal; 
and X-rays of the hips, bilaterally, within normal limits.  
The examiner's impressions included: history of chronic 
bursitis involving the hips; some fullness of the left hip on 
examination today which is compatible with bursitis but no 
other clinical findings; hip range of motion limited by pain; 
and possibility that left leg pain and hip pain might have 
some relationship to his back. 

At a VA joints examination in July 2000, conducted by the 
same physician who had conducted the examinations in 1993, 
1996, and 1999, the veteran stated his belief that his left 
hip and lower back problems were the result of a change in 
gait mechanics due to a chronic right foot condition.  
(Service connection is in effect for traumatic arthritis of 
the right calcaneocuboid joint, evaluated as 30 percent 
disabling.)  With regard to the condition of his left hip, 
the veteran stated: he felt like he had increased left hip 
pain since his last VA examination in August 1999; he tended 
to have increased pain and discomfort with weather changes; 
he had a great deal of pain if he tried to cross his left leg 
over his right leg; he was unable to sit for a long period of 
time without some support of his lumbar spine, because he 
developed pain involving the back as well as pain in the left 
buttock region; with exacerbations, he had difficulty 
ambulating and he felt as if he had to throw his hip in order 
to walk, and he described his walking pattern as a waddling-
type of gait; prolonged standing and walking tended to 
generate pain in his left hip; and he had one or two such 
exacerbations each month.  The veteran stated that he had 
missed at least 23 days of work as a juvenile corrections 
officer due to left hip pain.  He said that, during 
exacerbations, the pain would be so severe that he was unable 
to stand or walk for any appreciable period of time; during 
flare-ups, he used a cane to walk.  He indicated that, when 
he was asymptomatic, he didn't have much trouble except for 
some stiffness in the left hip if he sat for too long a 
period of time.  He had had no specific trauma to his left 
hip or back, and he denied having neurological symptoms.

On examination, range of motion of the back was full.  There 
was tenderness on palpation of the left superior and mid-
portion of the sacroiliac joint region.  There was also some 
minor tenderness on palpation of the left greater 
trochanteric area, especially posteriorly.  Range of motion 
of the left hip revealed that the veteran would passive 
flexion and active flexion of the left hip to 50 degrees; 
with such motion, he complained of pain localized to the left 
groin and the posterior buttock region.  Flexion, abduction, 
and external rotation of the left leg generated a great deal 
of left groin pain.  Abduction of his left leg was from zero 
to 10 degrees; adduction was from zero to 20 degrees.  With 
the left leg in a neutral position, internal rotation was 
from zero to 20 degrees, and external rotation was from zero 
to 40 degrees.  All ranges of motion of the left hip were 
with pain.  Extension was from zero to 10 degrees but with 
pain involving the left groin and posterior buttock area.  
Strengthwise, there were no deficits of the lower extremities 
on clinical examination.

In response to the questions posed by the Board, as set forth 
above, the examiner stated:
a. Extension of the left hip was to 10 degrees, with pain.
b. Flexion was limited to 50 degrees.
c. Internal and external rotation of the left leg was as 
reported above [internal rotation from zero to 20 degrees 
and external rotation from zero to 40 degrees].
d. Adduction was to 20 degrees, and the veteran was unable to 
cross his legs or would not do so because of pain.
e. Abduction was as described above [abduction of the left 
leg from zero to 10 degrees].
f. There was no weakened movement on examination.
g. The examiner was unable to answer the question concerning 
flare-ups of pain, as he only saw the veteran at one point 
in time.

X-rays primarily showed mild degenerative changes.  The 
impression was some evidence of left groin pain, believed to 
be secondary to mild degenerative changes involving the left 
hip.  The veteran also had pain involving the left posterior 
sacroiliac joint which suggested sacroiliac joint 
dysfunction.

A rating decision in July 2001 confirmed and continued an 
evaluation of 20 percent for mechanical low back pain with 
sacroiliitis, with left hip and left knee pain (which is not 
the issue currently before the Board).  That rating decision 
granted an increased evaluation of 10 percent for left 
trochanteric bursitis.


Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5019 pertains to bursitis, 
and a note provides that bursitis will be rated on limitation 
of motion of affected parts, as arthritis, degenerative.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints    
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a    
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5251 provides a maximum 
schedular evaluation of 10 percent for limitation of 
extension of a thigh to 5 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5252 provides that 
limitation of flexion of a thigh to 45 degrees warrants an 
evaluation of 10 percent; an evaluation of 20 percent 
requires limitation of flexion to 30 degrees; an evaluation 
of 30 percent requires limitation of flexion to 20 degrees; 
and an evaluation of 40 percent requires limitation of 
flexion to 10 degrees.



38 C.F.R. § 4.71a, Diagnostic Code 5253, pertaining to 
impairment of a thigh, provides that limitation of rotation 
of an affected leg, cannot toe-out more than 15 degrees, 
warrants an evaluation of 10 percent; limitation of adduction 
of a thigh, cannot cross legs, also warrants an evaluation of 
10 percent; an evaluation of 20 percent requires limitation 
of abduction of a thigh, motion lost beyond 10 degrees.

Diagnostic Code 5251 provides a maximum schedular evaluation 
of 10 percent, which is the evaluation currently in effect 
for the veteran's left trochanteric bursitis, so an increased 
evaluation is not available under that diagnostic code.

Diagnostic Code 5252 requires limitation of flexion of a 
thigh to 30 degrees for an evaluation in excess of 10 
percent.  Limitation of flexion to that extent has not been 
shown on any VA examination which the veteran has undergone 
in postservice years.

At the VA examination in July 2000, the veteran could not 
cross his legs, but that warrants only a 10 percent 
evaluation under Diagnostic Code 5253.  The requirements of 
38 C.F.R. § 4.71a, Diagnostic Code 5253 for an evaluation in 
excess of 10 percent (limitation of abduction of a thigh, 
motion lost beyond 10 degrees) were not demonstrated at the 
VA examinations in 1996, 1999, or 2000.  Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern; while the entire recorded 
history of a disability is to be reviewed, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board, therefore, finds that the schedular criteria of 
Diagnostic Codes 5251, 5252, and 5253 for an evaluation in 
excess of 10 percent for left trochanteric bursitis have not 
been met.

However, certain regulations, as interpreted by the United 
States Court of Appeals for Veterans Claims, are also for 
consideration.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement, or weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2001).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2001).

The rating decision in February 2001 based the grant of an 
evaluation of 10 percent for left trochanteric bursitis on a 
finding that the veteran experiences painful motion of the 
left hip, apparently utilizing 38 C.F.R. § 4.59.  However, 
the provision of 38 C.F.R. § 4.40, that a part which becomes 
painful on use must be considered seriously disabled, is also 
for consideration.  In that regard, the Board notes the 
history of severe impairment during flare-ups of left hip 
pain which the veteran provided at the VA joints examination 
in July 2000, and the Board finds the veteran's statements to 
the examiner in that regard to be credible.  The Board finds 
that the extent of loss of function described by the veteran 
in July 2000 approximates the level of disability of a hip 
rated as 20 percent disabling by the diagnostic codes of the 
rating schedule.  The Board concludes that the 



considerations of 38 C.F.R. § 4.40 and DeLuca warrant an 
evaluation of 20 percent, but no more, in this case, and 
entitlement to that evaluation is established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5252, 
5253.  

 

ORDER

An evaluation of 20 percent for left trochanteric bursitis is 
granted, subject to governing regulations concerning the 
payment of monetary awards.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

